DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 1-14 of U. S. Patent (US 10,910, 523 B2) since the claims would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is anticipated by the patent since the patent and the application are claiming common subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…and the adhesive layer further comprises a portion disposed directly between the high concentration fluorescent layer and the light emitting body...”, in combination with the rest of the limitations of claim 1.  
The primary reasons for allowance of the independent claim 11 is that the prior art does not disclose or suggest the claimed limitations “…a reflective layer covering the light emitting body, the adhesive layer and the wavelength conversion layer to expose an upper surface of the low concentration fluorescent layer and be filled into a gap between the electrode pads, the second metal layers of the electrode pads protruding from a lower surface of the reflective layer,… wherein the light emitting device has a flat lateral surface comprising the reflective layer and a portion of the low concentration fluorescent layer covering the reflective layer...”, in combination with the rest of the limitations of claim 11.  
The primary reasons for allowance of the independent claim 15 is that the prior art does not disclose or suggest the claimed limitations “…and a reflective layer covering the light emitting body, the adhesive layer and the wavelength conversion layer to expose an upper surface of the wavelength conversion layer and be filled into a gap between the electrode pads, the second metal layers of the electrode pads protruding from a lower surface of the reflective layer…wherein the light emitting device has a flat lateral surface comprising the reflective layer and a portion of the wavelength conversion layer covering the reflective layer...”, in combination with the rest of the limitations of claim 15.  
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.

	The closest reference Akimoto et al. (US 2014/0231845 A1) teaches in Figure 1 and related text e.g. a light emitting device (1; Fig.1; Para. 0016), comprising: at least one light emitting unit (15; Para. 0016) having a light emitting body (13; Para. 0016) and electrode pads (43; Para. 0105) coupled thereto, wherein each of the electrode pads comprises a second metal layer (24; Fig.1; Par. 0105) and a first metal layer (22 and 21; Fig.1) interposed between the light emitting body (15) and the second metal layer (24 and 23); a wavelength conversion layer comprising a high concentration fluorescent layer and a low concentration fluorescent layer disposed thereon (30 and 60; Para. 0019 and Para. 0025); an adhesive layer (18; Para. 0033) adhering the high concentration fluorescent layer (30; Fig.1) to an upper surface of the light emitting body opposite to the electrode pads (upper surface of 15; Fig.1), wherein the adhesive layer encapsulates the upper surface and a portion of a lateral surface of the light emitting body (18 encapsulate of the side surface and upper surface of the light emitting 15) but does not teach the rest of the limitations of the claim 11 and 15. 
	Koizumi teaches the wavelength conversion layer (60; Fiz.3; Para, 0058)
further comprises a low concentration fluorescent layer (second resin layer with low
concentration of particles; Para. 0038) and a high concentration fluorescent layer (64; Pig.3;
Para. GOS8)}, the high concentration fluorescent layer is located between the low concentration
fluorescent layer (Para. 0056; the high concentration fluorescent layer is formed between the low concentration fluorescent layer and the light emitting unit).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894